76 F.3d 383
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Otis R. BANKS, Appellant.
No. 95-3064.
United States Court of Appeals, Eighth Circuit.
Submitted:  February 5, 1996.Filed:  February 14, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Otis Ray Banks appeals from the district court's1 order imposing a six-month term of imprisonment and one-year term of supervised release upon revocation of his probation.   Having carefully reviewed the record and the parties' briefs, we affirm the sentence.   See 8th Cir.  R. 47B.



1
 The Honorable Garnett Thomas Eisele, United States District Judge for the Eastern District of Arkansas